

SETTLEMENT AND MUTUAL RELEASE AGREEMENT


THIS SETTLEMENT AND MUTUAL RELEASE AGREEMENT ("Agreement") is made and entered
into effective January 16, 2006, by and among AGU Entertainment Corp, a Delaware
corporation, and each of its subsidiaries, located at 1451 West Cypress Creek
Road, Fort Lauderdale, FL 33309 (collectively "AGU") and Ned Siegel, Neil Strum,
and Strum Brothers Investment, LLC ("SBI") (collectively "Siegel Group"),
collectively referred to herein as the "Parties."


WHEREAS, on March 3, 2004, a subsidiary of AGU, assumed all of the covenants and
obligations of Pyramid Media Group, Inc., a non-affiliated company, relating to
a Distribution Agreement, dated May 1, 2003 with Ark 21 Records L.P., including
guaranteeing an obligation to repay $350,000 of notes payable to Ned Siegel and
Neil Strum (the "Notes"); and


WHEREAS, litigation has been commenced on the Notes, in a matter entitled NED
SIEGEL, NEIL STRUM, and STRUM BROTHERS INVESTMENT, LLC, v. AGU ENTERTAINMENT
CORP., Case No. 05-13076 (14), pending in the 17th Judicial Circuit In and For
Broward County, Florida (the "Florida Litigation"); and 


WHEREAS, certain other disputes arose between Neil Strum and AGU regarding the
employment of Neil Strum in litigation entitled NEIL STRUM v. AGU ENTERTAINMENT
CORP. and DAVID LEVY, Case No. BC342698, pending in the Superior Court of Los
Angeles County (the "California Litigation"), and


WHEREAS, the parties wish to reach an amicable resolution of all disputes and
disagreements between them upon the terms and conditions hereof;


NOW, THEREFORE, in consideration of the promises, releases, and obligations of
the Parties set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:



 
1.
Terms of Settlement:




 
(a)
Upon the execution of this Settlement, AGU will pay the Siegel Group the sum of
$175,000.00 such payment shall be made to Weiss Handler Angelos & Cornwell PA
Trust account;




 
(b)
On a date no later than February 15, 2006, AGU shall pay the Siegel Group the
sum of $125,000.00 and such payment shall be made to Weiss Handler Angelos &
Cornwell PA Trust account;




 
(c)
Within ten days from the date of this Agreement, the Siegel Group will dismiss
with prejudice the Florida Litigation and the California Litigation; provided,
however the stipulations of dismissal provide that the respective courts shall
have continuing jurisdiction to enforce the terms of this Settlement Agreement.




 
(d)
Simultaneously with the execution of this Agreement, David and Donna Levy will
execute a personal guaranty in the amount of $125,000 in favor of the Siegel
Group;

 

--------------------------------------------------------------------------------


 

 
2.
Release of AGU. The Siegel Group and their respective heirs, successors,
assigns, shareholders, directors, officers, employees, agents, and any
corporations, partnerships or other entities owned or controlled by them and any
parents, subsidiaries, and affiliated companies (collectively, “Siegel Group”),
hereby release and discharge AGU, its successors or assigns, shareholders,
directors, officers, employees, agents, and any corporations, partnerships or
other entities owned or controlled by it and any of its subsidiaries and
affiliated companies (collectively, "AGU") from any and all claims Siegel Group
have or may have against AGU arising from the California Litigation and the
Florida Litigation. The Siegel Group specifically acknowledges that this release
extinguishes all claims against AGU, whether past or present, known or unknown,
foreseen or unforeseen, without regard to whether such claims are liquidated or
contingent, accrued or unaccrued, or whether based upon contract, equity, tort,
statutory violation, rule of the court, including claims that were or could or
might have been asserted by the Siegel Group with respect to the California
Litigation and the Florida Litigation. Nothing herein shall prohibit the Siegel
Group from seeking legal remedies with respect to future defaults arising from
failure to perform any obligations under this Settlement Agreement.




 
3.
Release of the Siegel Group. AGU and David Levy hereby releases and discharges
the Siegel Group, their heirs, successors or assigns, from any and all claims
AGU and David Levy has or may have against Siegel Group arising from the
California Litigation, including all claims whatsoever from the employment of
Neil Strum by AGU and the Florida Litigation. AGU and David Levy specifically
acknowledge that this release extinguishes all claims against the Siegel Group,
whether past or present, known or unknown, foreseen or unforeseen, without
regard to whether such claims are liquidated or contingent, accrued or
unaccrued, or whether based upon contract, equity, tort, statutory violation,
rule of the court, including claims that were or could or might have been
asserted by AGU or David Levy with respect to the California Litigation and the
Florida Litigation. Nothing herein shall prohibit AGU or David Levy from seeking
legal remedies with respect to future defaults arising from failure to perform
any obligations under this Settlement Agreement.

 

 
4.
Confidentiality. From and after the date of execution of this Settlement
Agreement, this Settlement Agreement shall be kept and maintained confidentially
among the Parties. No Party shall disclose any part or term of this Settlement
Agreement to any other person or entity, without the prior written consent of
all other parties, except, (i) AGU shall be entitled to disclose such facts
concerning this Settlement Agreement as may be required under applicable laws,
rules and regulations governing the conduct of business by public corporations,
including, among other laws, the United States Securities Laws; (ii) any Party
shall be entitled to disclose any or all of the terms of this Settlement
Agreement, if compelled to do so by an order of a court of competent
jurisdiction, or a subpoena issued in connection with a judicial proceeding,
only after a protective order is issued by a court preventing further disclosure
of the terms of this Settlement Agreement by any of the parties to any such
litigation; (iii) any Party shall be entitled to disclose any or all of the
terms of this Settlement Agreement in any judicial or arbitral proceeding
commenced in order to enforce the terms of this Settlement Agreement, and (iv)
any Party shall be entitled to disclose to their legal and accounting
professionals as necessary and appropriate in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

 
5.
No Admission of Liability. By entering into this Agreement, the Parties to this
Agreement do not admit to any liability to the other Party, and each denies
liability. This Agreement does not constitute any admission by either Party of
any liability on the merits of any claim or defense which has been or could have
been asserted by the other Party.




 
6.
Default: In the event AGU fails to pay all sums required to be paid hereunder
within five (5) business days of its due date (“Cure Period”), upon the Siegel
Group faxing a copy of a notice of default to AGU’s attorney at (561) 417-8101,
the Siegel Group shall be entitled to file with the Court an affidavit
indicating such default ("Default Affidavit") and may set the matter for hearing
upon notice. At the hearing, upon a showing by the Siegel Group of AGU's default
after expiration of the Cure Period, the Court shall enter a Final Judgment in
favor of Siegel Group and against AGU and the Gurantors in the amount of
$125,000.00, less any payments made hereunder, with execution to issue. In the
event either party is required to initiate court proceedings to enforce this
Stipulation for Settlement, the prevailing party shall be entitled to reasonable
attorneys' fees and costs associated with the enforcement of this Stipulation
for Settlement.




 
7.
Each Party to Bear Its Own Costs. Each Party shall bear its own costs and
attorneys' fees relative to the settlement of this matter.




 
8.
Entire Agreement. This Agreement contains the entire agreement of the Parties on
the matters covered. Any agreement, statement, or promise made by any Party, or
by any employee, officer, or agent of any Party, as to the matters covered in
the Agreement which is not in writing and signed by both Parties shall not be
binding.

 

--------------------------------------------------------------------------------


 

 
9.
Amendments. This Agreement may be amended, or a provision waived, only by an
instrument in writing signed by all of the Parties to this Agreement.




 
10.
Counterparts. This Agreement may be executed in one or more counterparts which
together will compromise a binding contract even though all signatures may not
appear on the same document. Facsimile signatures shall be deemed as legally
binding as original signatures for all purposes.




 
11.
Choice of Law. This Agreement is entered into the State of Florida and shall be
construed and enforced in accordance with the Laws of the State of Florida and
all actions arising hereunder shall be brought in the venue of Palm Beach
County, Florida, and each party hereto hereby consents to jurisdiction in Palm
Beach County, Florida.




 
12.
Severability of Provisions. Any provisions of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such provision or unenforceability without
invalidating the remainder provisions of this Agreement.



In Witness Whereof, each party sets his hand and seal on the date first written
above.
 

    AGU ENTERTAINMENT CORP.  
   
  By:   /s/ David C. Levy

--------------------------------------------------------------------------------

 David C. Levy, President  

 

    
   
  /s/ David C. Levy

--------------------------------------------------------------------------------

 David C. Levy  

 
 

    STRUM BROTHERS INVESTMENTS, LLC  
   
  By:   /s/ Neil Strum

--------------------------------------------------------------------------------

 Neil Strum  

 
  

 
 
  /s/ Neil Strum

--------------------------------------------------------------------------------

 Neil Strum  

 

    
   
  /s/ Ned Siegel

--------------------------------------------------------------------------------

 Ned Siegel  